DETAILED ACTION
	This office action is in response to the amendment filed on 27 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CPR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.
	Claims 1-20 of instant application U.S. Patent Application 17/331,284 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,826 B2, in view of Altshuller (US 2018/0032492 A1; Altshuller).
	RE Claims 1, 11 and 20 of U.S. Patent Application 17/331,284, Claims 10, 19 and 1, of U.S. Patent No. 11,023,826 B2 cover the limitations of Claims 1, 11 and 20, respectively.
	However, although Claims 10, 19 and 1 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 10, 19 and 1 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claims 2 and 12 of U.S. Patent Application 17/331,284, Claims 2, 11 and 20, of U.S. Patent No. 11,023,826 B2 cover the limitations of Claims 2 and 12.
	However, although Claims 2, 11 and 20 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 2, 11 and 20 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claims 3 and 13 of U.S. Patent Application 17/331,284, Claims 3 and 12, of U.S. Patent No. 11,023,826 B2 cover the limitations of Claims 3 and 13.
	Yet, even though Claims 3 and 12 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 3 and 12 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claims 4 and 14 of U.S. Patent Application 17/331,284, Claims 4 and 13, of U.S. Patent No. 11,023,826 B2 cover the limitations of Claims 4 and 14.
	Yet, even though Claims 4 and 13 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 4 and 13 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claims 5 and 15 of U.S. Patent Application 17/331,284, Claims 5 and 14, of U.S. Patent No. 11,023,826 B2 cover the limitations of Claims 5 and 15.
	Still, even though Claims 5 and 14 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 5 and 14 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claims 6 and 16 of U.S. Patent Application 17/331,284, Claims 6 and 15, of U.S. Patent No. 11,023,826 B2 cover the limitations of Claims 6 and 16.
	Even so, although Claims 6 and 15 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 6 and 15 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claims 7 and 17 of U.S. Patent Application 17/331,284, Claims 7 and 16, of U.S. Patent No. 11,023,826 B2 cover the limitations of Claims 6 and 16.
	Even so, although Claims 7 and 16 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 7 and 16 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claims 8 and 9 of U.S. Patent Application 17/331,284, Claims 8 and 9, of U.S. Patent No. 11,023,826 B2 cover the limitations of instant Claims 8 and 9.
	However, although Claims 8 and 9 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 8 and 9 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claim 10 of U.S. Patent Application 17/331,284, Claim 10, of U.S. Patent No. 11,023,826 B2 cover the limitations of instant Claim 10.
	However, although Claim 10 does not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claim 10 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claim 18 of U.S. Patent Application 17/331,284, Claims 17 and 18, of U.S. Patent No. 11,023,826 B2 cover the limitations of instant Claim 18.
	However, although Claims 17 and 18 do not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claims 17 and 18 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	RE Claim 19 of U.S. Patent Application 17/331,284, Claim 19, of U.S. Patent No. 11,023,826 B2 cover the limitations of instant Claim 19.
	However, although Claim 19 does not expressly teach,
	Altshuller discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030]), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with claim 19 of U.S. Patent No. 11,023,826 B2 in order for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	
	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/331,284 and corresponding claims of U.S. Patent 11,023,826 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/331,284
1,10,11,19,20
2,12
3,13
4,14
5,15
6,16
11,023,826 B2
1,10,19
2,11,20
3,12
4,13
5,14
6,15
17/331,284
7,17
8,9
18



11,023,826 B2
7,16
8,9
17,18




	Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 17/331,284 and independent claim 10 of U.S. Patent No. 11,023,826.
17/331,284 – Claim 1
11,023,826 B2 – Claim 10
A method for use of machine learning in a data visualization environment, to automatically determine, for a set of data, one or more attributes as driving factors associated with a target attribute, comprising:
A method for use of machine learning in a data visualization environment, to automatically determine, for a set of data, one or more attributes as driving factors associated with a target attribute, comprising:
providing at one or more computer systems or devices, including a microprocessor, a data visualization cloud service executing thereon that provides access to a data set; and
providing at one or more computer systems or devices, including a microprocessor, a data visualization cloud service executing thereon that provides access to a data set; and
receiving a request from a client application, to provide an explanation of a target attribute within the data set;
receiving a request from a client application, to provide an explanation of a target attribute within the data set;
retrieving a plurality of attributes, from the data set, each attribute comprising a column of data values;
retrieving a plurality of attributes, from the data set, each attribute comprising a column of data values;

removing high-cardinality attributes within the retrieved plurality of attributes,
removing non-correlated attributes from the retrieved plurality of attributes that have no correlation with the target attribute;
removing duplicate correlated attributes having high correlation with other correlated attributes from the retrieved plurality of attributes;
calculating an index value relative to the target attribute for a subset of the plurality attributes; and
calculating an index value relative to the target attribute for each of the plurality attributes excluding the removed high-cardinality attributes, non-correlated attributes and duplicate correlated attributes; and
identifying as driving factors a plurality of the correlated attributes in said subset which have the highest calculated index value,
identifying as driving factors a plurality of the correlated attributes excluding the high-cardinality attributes, non-correlated attributes and duplicate correlated attributes which have the highest calculated index value,
returning the plurality of attributes identified as driving factors for the target attribute, and
returning the plurality of attributes identified as driving factors for the target attribute, and
providing, to the client application, data describing facts associated with the plurality of attributes identified as driving factors for the target attribute that can be graphically displayed as selectable visualizations of the data set; and
providing, to the client application, data describing facts associated with the plurality of attributes identified as driving factors for the target attribute that can be graphically displayed as visualizations of the data set.
upon receiving an indication of a selection of one of the plurality of attributes identified as driving factors for the target attribute, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed.



Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Information Disclosure Statement
The information disclosure statement submitted 09 August 2022 has been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 27 July 2022), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-20.
	In view of changes made to claims 1, 4-5, 10-11, 14-15 and 19-20 in response to issues raised in a previous Office Action, the objection to claims 1, 4-5, 10-11, 14-15 and 19-20 is withdrawn.
Claim Objections
	Claims 1, 11 and 20 are objected to because of the following minor informalities: “client application an representation of at least some a corresponding column of data that can be graphically displayed” should be “client application a [[an]] representation of at least some of a corresponding column of data that can be graphically displayed”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 11-12, 14-18 and 20 are rejected under U.S.C. 103 as being unpatentable over Hu et al (US 2014/0351196 A1; Hu), in view of Kohavi et al (US 6,278,464 B1; Kohavi), and further in view of Altshuller et al (US 2018/0032492 A1; Altshuller).
RE Claim 1, Hu discloses a method for use of machine learning in a data visualization environment (Hu: [0002-0003], “The present disclosure generally relates to computer-implemented systems and methods for generating decision trees ... Decision trees are used as predictive models in statistical analysis, data mining, and machine learning” (method for use of machine learning), [0022], “The disclosed subject matter can be used and implemented in various computer systems, such as in visual analytics, visual statistics, and high-performance computing systems, tools, products, and solutions” (data visualization environment)), to automatically determine, for a set of data, one or more attributes as driving factors associated with a target attribute (Hu: fig. 6, illustrating the determination of a set of attributes as driving factors associated with target attribute ‘action’; [0049], providing a discussion on generating ‘decision tree’ 604 using ‘data set’ 602), comprising:

    PNG
    media_image1.png
    426
    488
    media_image1.png
    Greyscale

providing at one or more computer systems or devices, including a microprocessor, a data visualization cloud service executing thereon that provides access to a data set (Hu: fig. 1, illustrating ‘users’ 102 interacting with ‘system’ 104 via ‘network(s)’ 108 and ‘server(s)’ 106, fig. 2, illustrating exemplary ‘processing system’ 110 comprising ‘CPU’ 204, ‘RAM’ 208 (storing data set(s)), and ‘node-splitting engine’ 209 (execution of decision tree algorithm); [0022], “The disclosed subject matter can be used and implemented in various computer systems, such as in visual analytics, visual statistics, and high-performance computing systems” (data visualization systems), [0063], data set stored in RAM or other type of memory, [0071], disclosing systems for storing and analyzing big data in a ‘cloud’ computing environment; note, Hu’s ‘processing system’ 110 fulfills the role of a ‘data visualization’ cloud service); and
receiving a request from a client application, to provide an explanation of a target attribute within the data set (Hu: fig. 1, illustrating ‘computer-implemented environment’ 100 comprising ‘user’ 102 ↔ ‘network(s)’ 108 ↔ ‘server(s)’ 106 ↔ ‘processing system’ 110 (client interacting with ‘processing system’ 110); [0025], disclosing a user may provide a ‘target attribute’ to Hu’s decision tree algorithm (interpreted as a request from a client/user application for an explanation of the target attribute), [0029], “the environment 100 may include a client-server architecture”);
retrieving a plurality of attributes, from the data set, each attribute comprising a column of data values (Hu: fig. 6, illustrating attributes comprising columns of data values; [0025], disclosing attributes may be obtained from a source other than user input; note, Hu explicitly discloses (1) user provides target attribute and candidate attributes, and (2) target attribute and candidate attributes are obtained from an alternative source. It is the examiner’s position that the combination of a user providing a target attribute, and candidate attributes obtained from an alternative source are also within the scope of Hu’s teaching);
calculating an index value relative to the target attribute for a subset of the plurality of attributes (Hu: [0025], disclosing calculation of a GINI index (e.g., information gain) for splitting of candidate attributes, where candidate attributes are relative to a target attribute); and
implicitly discloses identifying as driving factors a plurality of correlated attributes in said subset which have the highest calculated index value, returning the plurality of attributes identified as driving factors for the target attribute (Hu: fig. 6, illustrating ‘driving factors’ for target attribute ‘action’; [0025, 0034-0036], optimal splitting scheme based on highest scored entropy function, information gain/ratio or GINI index, [0049], determination of driving factors, based on optimal splitting schemes, from candidate attributes; note, in generating the decision-tree shown in fig. 6, Hu implicitly discloses the concept of ‘returning attributes identified as driving factors for the target attribute’. Further, to be identified as somehow relevant to determining driving factors for a given target attribute, Hu’s attributes are interpreted as ‘correlated attributes’), and
providing data describing facts associated with the plurality of attributes identified as driving factors for the target attribute that can be graphically displayed as visualizations of the data set (Hu: fig. 7, illustrating a K-Means splitting, with top node 702 comprising ‘yes’ 11.7% and count 45210 (interpreted as ‘facts’ associated with a driving factor), and lower-level nodes with their own data describing facts, [0050], disclosing figs. 7-9 as graphics that may be displayed (e.g., decision trees with associated bar plots)).
Yet, although Hu does not appear to expressly teach,
Kohavi (in the field of visualizing decision tree classifiers) discloses providing, to a client application, a hierarchical structure (e.g., a decision tree) that can be graphically displayed as a visualization of a data set (Kohavi: fig. 11, illustrating a client-server network environment; col. 2:42-44, “The present invention provides a method, system and a computer program product for visualizing a decision-tree classifier”, col. 11:36-40, “The client workstation 1100 includes a computer system 800 as described above with respect to FIG. 8. The computer system 800 runs a tool manager 1110 for managing operation of a data visualization tool 1120 output on visual display 1125”, and col. 13:2-8, “The data miner 1190 receives extracted data from the data mover 1170 and generates a data file 1195 (step 1135). Data miner 1190 then sends the data file 1195 to the client workstation 1100 (step 1136). Finally, in step 1138, the decision-tree visualization tool 1120 uses the data file 1195 to generate a decision-tree visualization in a display window as described herein” (Kohavi’s client application graphically displays a decision-tree)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kohavi’s client application, which receives data for displaying a decision-tree, with Hu’s method of providing data describing facts associated with a plurality of attributes identified as driving factors for a target attribute in order to have the combined client leverage the substantial computing resources of a cloud-based system to analyze large data sets, and then send the results back to the client for viewing by users.
However, even though Hu/Kohavi does not expressly teach,
Altshuller (in the same general field as Hu) discloses a client application for selecting visualizations of a data set (Altshuller: fig. 1, illustrating an exemplary ‘server’ 10 – ‘client’ 14 system; [0025, 0030], “Client systems 14 enable users to submit requests and information (e.g., preferences, data sets, etc.) to server systems 10 to perform analysis and generate annotated visualizations. The client systems may present a graphical user (e.g., GUI, etc.) or other interface (e.g., command line prompts, menu screens, etc.) to solicit information from users pertaining to the desired analysis ... a request to generate an annotated data visualization for a data visualization is received and an underlying data set for the data visualization is analyzed” (client application requests visualizations)), and upon receiving an indication of a selection of one of the plurality of attributes, providing, to the client application an representation of at least some a corresponding column of data that can be graphically displayed (Altshuller: fig. 3, illustrating an exemplary scatterplot (visualization of column data); [0030-0031], disclosing the generation of visualizations for display on a client, where visualizations are based on an underlying data set comprised of row and column values).
	 Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Altshuller’s client application selecting visualizations of a data set and upon receiving a selection of one of a plurality of attributes, providing, to the client application a representation of at least some of a corresponding column of data that can be graphically displayed with Hu/Kohavi’s method of identifying driving factors associated with a target attribute so the combined Hu/Kohavi/Altshuller method receives an indication of a selection of one of the plurality of attributes identified as driving factors for the target attribute and provides, to the client application, a representation of at least some of a corresponding column of data that can be graphically displayed. Further, the motivation for combining Altshuller’s client application for selecting visualizations of a data set and displaying data with Hu/Kohavi’s method would have been for user’s to gain a better understanding of their data sets by visualizing graphical representations of data associated with attributes identified as driving factors for a target attribute.
	 RE Claim 2, Hu/Kohavi/Altshuller teaches the method of claim 1, and Hu further discloses providing the data visualization cloud service within a cloud computing environment configured to receive requests from the client application (Hu: [0025], disclosing a user may provide a ‘target attribute’ to Hu’s decision tree algorithm (interpreted as a request from a client/user application for an explanation of the target attribute), [0029], “the environment 100 may include a client-server architecture” (receive requests from a client application), and [0071], disclosing systems for storing and analyzing big data in a ‘cloud’ computing environment).
RE Claim 4, Hu/Kohavi/Altshuller teaches the method of claim 1, and Hu also teaches calculating a GINI value relative to the target attribute for each of the subset of attributes; and identifying as driving factors a plurality of the subset of attributes which have the highest calculated GINI value (Hu: [0025, 0034-0036], optimal splitting scheme based on highest scored entropy function, information gain/ratio or GINI index, [0049], determination of driving factors, based on optimal splitting schemes, from candidate attributes).
RE Claim 5, Hu/Kohavi/Altshuller discloses the method of claim 1, and in addition Hu teaches calculating an information gain value relative to the target attribute for each of the subset of attributes; and identifying as driving factors a plurality of the subset of attributes which have the highest calculated information gain value (Hu: [0025, 0034-0036], optimal splitting scheme based on highest scored entropy function, information gain/ratio or GINI index, [0049], determination of driving factors, based on optimal splitting schemes, from candidate attributes).
RE Claim 6, Hu/Kohavi/Altshuller teaches the method of claim 1, and further Hu discloses calculating an entropy index value relative to the target attribute for each of the subset of attributes; and identifying as driving factors a plurality of the subset of attributes which have the highest calculated information entropy index value (Hu: [0025, 0034-0036], optimal splitting scheme based on highest scored entropy function, information gain/ratio or GINI index (Hu’s entropy function interpreted as an entropy index), [0049], determination of driving factors, based on optimal splitting schemes, from candidate attributes).
RE Claim 7, Hu/Kohavi/Altshuller discloses the method of claim 1, and Hu implicitly teaches providing for each of the plurality of attributes identified as driving factors, row counts of the target attribute corresponding to different values or value ranges of each of the plurality of attributes identified as driving factors (Hu: figs. 7-9, illustrating number of observations ‘count’ at each level of Hu’s decision tree (number of observations is interpreted as a ‘row count’)).
RE Claim 8, Hu/Kohavi/Altshuller teaches the method of claim 1, and further Hu implicitly discloses creating a user context associated with the request in order to retrieve the plurality of attributes from the data set appropriate to address the user context (Hu: fig. 6, target attribute ‘action’ for a user to decide under what driving factors to ‘play’ or ‘not play’; [0049], “the target attribute 606 is designated as ‘action’ and the set of candidate attributes 608 includes ‘outlook,’ ‘temp,’ ‘humidity,’ and ‘windy.’” (since Hu’s decision to ‘play’ or ‘not play’ is with respect to a user, is it interpreted as a ‘user context’)).
RE Claim 9, Hu/Kohavi/Altshuller discloses the method of claim 1.
In addition, Hu also teaches creating a business context associated with the request in order to retrieve the plurality of attributes from the data set appropriate to address the business context (Hu: figs. 7-9; [0050], “In FIGS. 7-9 the decision tree is built on a marketing data set with a target attribute (e.g., ‘Subscription’) having values of either ‘Yes’ or ‘No’, and various candidate attributes 704, 804, and 904 (e.g., ‘Job’ candidates) as the respective sets of candidate attributes” (a context of subscriptions, based on marketing data, is interpreted as a ‘business context’)).
RE Claim 11, Hu discloses a non-transitory computer-readable storage medium including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform steps (Hu: [0005], “a computer-program product tangibly embodied in a non-transitory machine-readable storage medium is provided that includes instructions that can cause a data processing apparatus to receive input data related to a decision tree to be generated from a data set”) comprising:
providing at one or more computer systems or devices, including a microprocessor, a data visualization cloud service executing thereon that provides access to a data set (Hu: fig. 1, illustrating ‘users’ 102 interacting with ‘system’ 104 via ‘network(s)’ 108 and ‘server(s)’ 106, fig. 2, illustrating exemplary ‘processing system’ 110 comprising ‘CPU’ 204, ‘RAM’ 208 (storing data set(s)), and ‘node-splitting engine’ 209 (execution of decision tree algorithm); [0022], “The disclosed subject matter can be used and implemented in various computer systems, such as in visual analytics, visual statistics, and high-performance computing systems” (data visualization systems), [0063], data set stored in RAM or other type of memory, [0071], disclosing systems for storing and analyzing big data in a ‘cloud’ computing environment; note, Hu’s ‘processing system’ 110 fulfills the role of a ‘data visualization’ cloud service); and receiving a request from a client application, to provide an explanation of a target attribute within the data set (Hu: fig. 1, illustrating ‘computer-implemented environment’ 100 comprising ‘user’ 102 ↔ ‘network(s)’ 108 ↔ ‘server(s)’ 106 ↔ ‘processing system’ 110 (client interacting with ‘processing system’ 110); [0025], disclosing a user may provide a ‘target attribute’ to Hu’s decision tree algorithm (interpreted as a request from a client/user application for an explanation of the target attribute), [0029], “the environment 100 may include a client-server architecture”).
In addition, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 12, Hu/Kohavi/Altshuller teaches the non-transitory computer-readable storage medium of claim 11.
Additionally, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 14, Hu/Kohavi/Altshuller the non-transitory computer-readable storage medium of claim 11.
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 15, Hu/Kohavi/Altshuller the non-transitory computer-readable storage medium of claim 11.
In addition, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 16, Hu/Kohavi/Altshuller the non-transitory computer-readable storage medium of claim 11.
Further, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
	RE Claim 17, Hu/Kohavi/Altshuller the non-transitory computer-readable storage medium of claim 11.
In addition, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
RE Claim 18, Hu/Kohavi/Altshuller teaches the non-transitory computer-readable storage medium of claim 11, and further Hu discloses creating one of a user context and a business context associated with the request in order to retrieve the plurality of attributes from the data set appropriate to address the user context or business context (Hu: figs. 7-9; [0050], “In FIGS. 7-9 the decision tree is built on a marketing data set with a target attribute (e.g., ‘Subscription’) having values of either ‘Yes’ or ‘No’, and various candidate attributes 704, 804, and 904 (e.g., ‘Job’ candidates) as the respective sets of candidate attributes” (a context of subscriptions, based on marketing data, is interpreted as a ‘business context’)).
RE Claim 20, Hu discloses a system to automatically determine, for a set of data, one or more attributes as driving factors associated with a target attribute (Hu: fig. 1, illustrating a system that analyzes a data set, and generates a decision tree, fig. 6, illustrating the determination of a set of attributes as driving factors associated with target attribute ‘action’; [0049], providing a discussion on generating ‘decision tree’ 604 using ‘data set’ 602 (system for automatically determining attributes as driving factors associated with a target attribute)).
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 3 and 13 are rejected under U.S.C. 103 as being unpatentable over Hu, in view of Kohavi, and Altshuller, and further in view of Lagerblad et al (US 2016/0092408 A1; Lagerblad).
RE Claim 3, Hu/Kohavi/Altshuller discloses the method of claim 1.
Still, even though Hu/Kohavi/Altshuller does not appear to expressly teach,
Lagerblad (in the field of presenting data using graphic visualizations) discloses providing a user interface at a client application: and providing a data attribute panel in the user interface that enables the client application to display a data set (Lagerblad: fig. 8, illustrating a user interface (UI) comprising a scatter plot of “revenue” data in panel 802; [0096], “Upon the user dropping an element representing the billed quantity dimension into visualization 702 displayed in the canvas layout, visual analyzer application may display a visualization where the newly added billed quantity dimension is represented by a values (x-axis) edge. While FIG. 7 shows one way of displaying the addition of a new billed quantity dimension of data, FIG. 8 shows another way of displaying the addition of the new dimension of data to the visualization”), and to enable drag and drop of attributes to a canvas in the user interface, for use in creating visualizations (Lagerblad: fig. 3, “drag data elements here” in order to create and display a “horizontal bar chart” summarizing attributes of said data elements; [0049], “In some embodiments, the user can specify to add a dimension of data by dragging an object ( e.g., a selectable element in a data elements pane of visual analyzer application) representing data in a database and dropping the object onto any portion of a canvas layout that is displaying the visual representation”).
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Lagerblad’s use of a UI panel to display a data set and enabling drag and drop of attributes to a canvas in the UI for creating visualizations with Hu/Kohavi/Altshuller’s method of displaying graphic visualizations in order to make it easier for a user to “visualize” a data set and then customize the display of determined attributes of the data set by placing said determined attributes anywhere within a canvas area of the display panel.
RE Claim 13, Hu/Kohavi the non-transitory computer-readable storage medium of claim 11.
 Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.

Claims 10 and 19 are rejected under U.S.C. 103 as being unpatentable over Hu, in view of Kohavi, and Altshuller, and further in view of Baheti et al (US 2012/0011119 A1; Baheti).
RE Claim 10, Hu/Kohavi/Altshuller teaches the method of claim 1, and although Hu/Kohavi/Altshuller does not expressly disclose,
Baheti (in the field of object recognition systems) teaches removing high-cardinality attributes, non-correlated attributes, and duplicate correlated attributes from a retrieved plurality of attributes (Baheti: figs. 12A, 12B, showing block diagrams for removal of outlier features; [0004], “A confidence level for each query feature may also be used to remove outliers”(since ‘outliers’ by definition are different from other members of a group, Baheti’s outliers are interpreted as non-correlated attributes within a data set), [0026], “Additionally, because the database 212 may include objects that are captured in multiple views, and, additionally, each object may possess local features that are similar to features found in other objects, it is desirable that the database 212 is pruned to retain only the most distinctive features and, as a consequence, a representative minimal set of features to reduce storage requirements while improving recognition performance or at least not harming recognition performance … It is desirable to reduce the number of features stored in the database, particularly where a local database 153 will be stored on the client side, i.e., mobile platform 100”, [0029], “The process includes intra-object pruning (300), inter-object pruning (320), and location based pruning … Intra-object pruning (300) removes similar and redundant keypoints within an object and different views of the same object, retaining a reduced number of keypoints, e.g., one keypoint, in place of the redundant keypoints … Intra-object pruning (300) improvise [sic, should be ‘improves’] object recognition accuracy by helping to select only a limited number of keypoints that best represent a given object”, and [0044-0045], discussing use of a similarity metric to prune keypoint descriptors; (removal of high-cardinality keypoints or features is implied and removal of duplicate/redundant keypoints/features)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Baheti’s method of pruning a data set with Hu/Kohavi/Altshuller’s method of generating a subset of a plurality of attributes in order to reduce the amount of memory needed to store the plurality of attributes data.
RE Claim 19, Hu/Kohavi/Altshuller discloses the non-transitory computer-readable storage medium of claim 11.
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 10 and are, therefore, rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art Altshuller et al (US 2018/0032492 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
 	In view of arguments presented by Applicants with respect to un-amended claim limitations, the Examiner will respond with the following rebuttal arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611